Citation Nr: 0933647	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
prostatitis from March 10, 2009.  

2.  Entitlement to an evaluation in excess of 10 percent for 
prostatitis prior to March 10, 2009.

3.  Entitlement to a compensable evaluation for 
nephrolithiasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from August 1978 to May 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in March 2007, at 
which time entitlement to service connection for degenerative 
joint disease of the hands was granted and a previously 
denied claim for entitlement to service connection for a low 
back disability was reopened on the basis of new and material 
evidence.  The issues of entitlement to service connection 
for a low back disability on a de novo basis and entitlement 
to increased evaluations for prostatitis and nephrolithiasis 
were then remanded for additional development.  

After the completion of the development requested in the 
March 2007 remand, a July 2009 rating decision granted 
service connection for a low back disability.  This is 
considered a complete grant of the benefits sought on appeal, 
and this issue is no longer before the Board.  

The July 2009 rating decision also increased the evaluation 
for the Veteran's prostatitis to 20 percent, effective from 
March 10, 2009.  As this represents less than a complete 
grant of the benefits sought on appeal, this issue remains 
before the Board but has been characterized as described on 
the first page of this decision to reflect the increased 
evaluation.  There was no change in the evaluation of the 
Veteran's nephrolithiasis.  These issues have been returned 
to the Board for further appellate review. 


FINDINGS OF FACT

1.  For the period beginning March 10, 2009, the evidence 
shows that the Veteran must void every one to two hours or 
three times every night, but that he does not require the use 
of absorbent materials for urine leakage, catheterization, 
hospitalization, or intensive drug therapy for his 
prostatitis.  

2.  For the period prior to March 10, 2009, the evidence 
shows that the Veteran required intermittent use of 
antibiotics for his prostatitis, but that he did not require 
the use of absorbent materials for urine leakage, 
catheterization, or hospitalization, or that he voided every 
one to two hours or three times every night.

3.  The Veteran has not required diet therapy, drug therapy, 
or invasive or non-invasive procedures for his 
nephrolithiasis, and there is no evidence of colic, renal 
dysfunction, or catheterization.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for prostatitis from March 10, 2009 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Code 7527 
(2008). 

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for prostatitis prior to March 10, 2009 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Code 7527 
(2008). 

3.  The criteria for entitlement to a compensable evaluation 
for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 
4.115b, Code 7508, 7509 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

In this case, the Veteran was not provided with VCAA notice 
that specifically addressed the issues on appeal prior to the 
initial adjudication of his claims.  

Steps have been taken to remedy the failure to notify the 
Veteran prior to the adjudication of his claims.  He was 
provided with a September 2007 letter that contains the 
notice required by Pelegrini.  As this notice came after the 
initial adjudication of the claim, the timing did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in April 
2009 and July 2009, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the veteran that, to 
substantiate a claim, the veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The September 2007 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his June 2004 
statement of the case.  The statement of the case could not 
provide VCAA compliant notice.  Mayfield.  It did, however, 
provide actual knowledge to the veteran.  He had a meaningful 
opportunity to participate in the adjudication of the claim 
after the notice was provided.  In this regard, he provided 
argument with regard to his claim after receiving the notice, 
and the case was not certified to the Board until January 
2005, approximately four months after the statement of the 
case.  He was given an additional period of 90 days to submit 
additional argument and evidence or to request a hearing 
after the case was certified.  Moreover, post remand there 
was subsequent readjudication curing any defect.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  George-Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007).  The statement of 
the case could not provide VCAA notice.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The statement of 
the case did, however, provide actual knowledge of the rating 
criteria, and the veteran and his representative have both 
had the opportunity to submit argument and evidence 
subsequent to receiving the notice.  The Board concludes that 
while the veteran may not have received timely notification 
of the exact measurements required for increased evaluations, 
he is aware of these requirements.  There is no indication 
that an additional remand to provide the Veteran with these 
measurements a second time would be of any further assistance 
to him.  The Veteran's claims have been readjudicated by the 
RO since he was provided with this notification.  Therefore, 
the Board finds that the duty to notify the Veteran in his 
claim for increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examination of his disabilities in July 2003 and 
March 2009.  Relevant VA treatment records have also been 
obtained.  The veteran has declined his right to a hearing.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 


Increased Evaluation

The Veteran contends that his service connected prostatitis 
and nephrolithiasis have increased in severity to such an 
extent that higher evaluations are warranted.  He notes 
increased frequency of urination and pain as a result of his 
prostatitis, and he also notes low back pain which he 
believes may be the result of his nephrolithiasis.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Prostatitis

The record shows that entitlement to service connection for 
prostatitis was established in an April 1999 rating decision.  
A 10 percent evaluation was assigned for this disability, 
effective from June 1, 1999.  This evaluation remained in 
effect until it was increased to the current 20 percent level 
in the July 2009 rating decision, effective from March 10, 
2009.  

The Veteran's prostatitis is evaluated under the rating code 
for prostate gland injuries, infections, hypertrophy, and 
postoperative residuals.  This disability is rated as either 
a voiding dysfunction or a urinary tract infection, whichever 
is the predominant symptomatology.  38 C.F.R. § 4.115b, Code 
5257.  

The criteria for evaluation as a voiding dysfunction state 
that urine leakage which requires the wearing of absorbent 
materials which must be changed two to four times per day is 
evaluated as 40 percent disabling.  The wearing of absorbent 
materials which must be changed less than two times per day 
is evaluated as 20 percent disabling.  

Urinary frequency that results in daytime voiding intervals 
of less than one hour, or awakening to void five or more 
times per night is evaluated as 40 percent disabling.  A 
daytime voiding interval of between one and two hours, or 
awakening to void three or four times per night merits 
continuation of the 20 percent evaluation.  

The veteran may also receive an increased rating to 30 
percent for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

A urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management is evaluated as 
10 percent disabling.  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management is evaluated as 30 percent disabling.  Urinary 
tract infection that results in poor renal function is to be 
evaluated as renal dysfunction.  38 C.F.R. § 4.115a.  

The evidence includes the report of a VA examination 
conducted in July 2003.  The Veteran stated that he had never 
been hospitalized for a genitourinary condition.  He further 
reported that he had been on and off antibiotics for years, 
including prophylactic antibiotics.  The examiner noted that 
this was probably related to the Veteran's previous bouts of 
prostatitis.  Currently, the Veteran reported chronic left 
testicular pain.  He also reported some left lower pelvic or 
lower abdominal pain which he believed was related.  He was 
not currently on any medication for this disability, and his 
last antibiotics were administered two months ago.  The 
Veteran complained of intermittent clear urethral discharge 
with urinary frequency when he was off medication.  On 
examination, the Veteran was a normal adult male, except for 
a varicocele on the left side.  There was no testicular 
tenderness.  A June 2009 urinalysis was positive for white 
blood cells and bacteria.  The assessment included residuals 
of prostatitis.  

The Veteran underwent an additional VA examination on March 
10, 2009.  The claims folder was reviewed by the examiner.  
The Veteran reported a history of prostatitis, which was 
confirmed by the claims folder.  He had been treated on a 
number of occasions with antibiotics.  He denied any specific 
renal dysfunction.  He did report mild urine leakage which 
was controlled with Detrol LA.  He did not utilize appliances 
or absorbent materials, nor did he require intermittent or 
continuous catheterization.  The Veteran reported that his 
urinary frequency during the day was approximately one to two 
hours, and he urinated two to three times at night.  In 
regards to functional impairment, the Veteran was employed as 
a truck driver and his urinary frequency required him to stop 
numerous times to urinate.  He also felt pain when hitting 
bumps in the road.  A physical examination was unremarkable, 
except that the rectal examination demonstrated a full tender 
prostate.  The urinalysis was normal.  The diagnoses included 
chronic prostatitis.  The Veteran denied any specific 
treatment for this but reported mild urinary leakage, 
controlled with medication. 

The Board finds that entitlement to an evaluation in excess 
of 10 percent for prostatitis prior to March 10, 2009 is not 
warranted.  The Veteran does not meet any of the criteria for 
an evaluation greater than 10 percent prior to that date.  
There is no evidence of urine leakage prior to that time, and 
no evidence that he ever used absorbent material or that it 
needed to be changed.  The Veteran complained of urinary 
frequency on the July 2003 examination, but there is no 
evidence that the Veteran had to void every one to two hours, 
or that he awakened to void three or four times per night.  
He has not required catheterization.  The Veteran has never 
been hospitalized for his disability, and by his own report 
he does not take antibiotics on a continuous basis.  The 
evidence does show that during this period he used 
antibiotics on an on and off basis.  The Board finds that 
this symptomatology more nearly resembles that of the 10 
percent evaluation for urinary tract infections already in 
effect at that time.  Therefore, an evaluation greater than 
10 percent may not be awarded.  38 C.F.R. § 4.115a, 4.115b 
Code 7527.  

Similarly, the Board finds that entitlement to an evaluation 
in excess of 20 percent for prostatitis from March 10, 2009 
is not warranted.  The examination of this date was the first 
evidence that the Veteran had urinary frequency of voiding 
one to two hours, or two to three times per night.  This 
merits a 20 percent evaluation under the criteria for urinary 
frequency.  However, there is no evidence that the Veteran is 
required to void at intervals of less than an hour or five 
times per night, which means that a 40 percent evaluation 
under the criteria for urinary frequency is precluded.  

Similarly, while the Veteran reported some urine leakage, he 
also noted that this was well controlled with medication, and 
that he did not require the use of any absorbent material.  
He has never required catheterization.  As previously noted, 
he has never been hospitalized for his prostatitis, and he 
was not currently undergoing any antibiotic treatments.  
Therefore, entitlement to an evaluation of greater than 20 
percent may not be assigned under the criteria for urinary 
leakage, urinary retention, or urinary tract infections, and 
the Board finds that an evaluation of greater than 20 percent 
may not be assigned.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  In fact, a staged rating has been assigned in this 
case based on the increase in symptomatology first described 
in the March 10, 2009 examination.  There is no other medical 
evidence that would demonstrate a period of symptomatology 
that would merit further changes in the evaluations currently 
in effect.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Nephrolithiasis

Entitlement to service connection for nephrolithiasis was 
established in an August 1999 rating decision.  A zero 
percent evaluation was assigned for this disability, 
effective from June 1, 1999.  This evaluation remains in 
effect.  

The rating code for nephrolithiasis states that this 
disability is to be evaluated as hydronephrosis, except that 
a 30 percent evaluation is warranted for recurrent stone 
formation requiring one or more of the following: diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than two times a year.  38 C.F.R. § 4.115b, Code 7508.  

Under the rating code for hydronephrosis, a 10 percent 
evaluation is warranted for an occasional attack of colic, 
without infection and not requiring catheter drainage.  A 20 
percent evaluation is assigned for frequent attacks of colic 
requiring catheter drainage.  Frequent attacks of colic with 
infection and impairment of kidney function is evaluated as 
30 percent disabling.  Severe cases are evaluated under the 
criteria for renal dysfunction.  38 C.F.R. § 4.115b, Code 
7509.  

A March 2003 VA X-ray study revealed a left sided renal bed 
calcium deposit.  A May 2003 ultrasound revealed left upper 
pole dilation with calyx present.  

At the July 2003 VA examination, the Veteran reported that he 
believed he had a kidney stone during service in 1986.  He 
was treated with hydration.  Ultrasounds had been performed 
on several occasions, but there had never been any surgery 
and no stones had actually been retrieved.  The previous X-
ray studies and ultrasounds were described.  On examination, 
there was no costovertebral angle tenderness present.  The 
assessment was residuals of kidney stones.  

The March 10, 2009 examiner reviewed the Veteran's claims 
folder.  A history of kidney stones in 1986 and 1995 was 
noted.  These were treated with hydration.  The Veteran 
stated that he had never actually passed a kidney stone, but 
he reported continued back pain due to the stones.  The May 
2003 ultrasound demonstrated stones in the left kidney.  The 
Veteran denied any specific renal dysfunction.  Furthermore, 
he denied any specific diet therapy, drug therapy, and 
invasive or noninvasive procedures for his nephrolithiasis.  
The Veteran reported radiating back pain if he hit a bump 
while driving his truck.  On examination, there was no 
costovertebral angle tenderness.  The urinalysis was normal.  
The diagnosis included left nephrolithiasis which first 
presented while on active duty.  There had been no specific 
diet therapy, drug therapy, or invasive or non-invasive 
procedures.  

The Board finds that entitlement to a compensable evaluation 
is not warranted.  An ultrasound revealed the presence of a 
stone in his left kidney, and the Veteran believes that it 
can be productive of pain.  However, there was no 
costovertebral angle tenderness on the examinations, and the 
Veteran does not have any of the symptoms required for a 
compensable evaluation.  He does not have diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times a year, which would warrant a 30 percent evaluation 
under the rating code for nephrolithiasis.  Moreover, there 
is no evidence of an attack of colic, and the Veteran has 
never needed catheterization, which precludes a compensable 
evaluation under the rating code for hydronephrosis.  The 
Veteran has denied any renal dysfunction.  Therefore, the 
Board concludes that a compensable evaluation for the 
Veteran's nephrolithiasis is not for assignment.  

Again, the Board has considered whether or not a staged 
rating is appropriate for the period on appeal.  Such a 
rating is not appropriate in this case.  There are only two 
VA examinations for consideration, and no other medical 
evidence that would demonstrate a period of symptomatology 
that would merit a compensable evaluation at any time during 
the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis for the Veterans' 
disabilities, but application of extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b).  There is 
no objective evidence that the veteran's service connected 
disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
prostatitis from March 10, 2009 is denied. 

Entitlement to an evaluation in excess of 10 percent for 
prostatitis prior to March 10, 2009 is denied.  

Entitlement to a compensable evaluation for nephrolithiasis 
is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


